Order of the Appellate Division affirming the award of compensation reversed and claim dismissed, without costs, upon the ground that there was no evidence that the cold contracted by claimant was an accidental injury within the meaning of *Page 863 
Workmen's Compensation Law, section 2, subdivision 7, that is to say, within the common understanding of "accidental injuries" in common speech; nor was there any evidence of causal connection between the claimant's exposure to low temperature in the course of his employment on April 5, 1940, and his disability resulting from heart attacks on April 20th of the same year and on April 14th of the following year. The testimony given by a physician at the last hearing in answer to a hypothetical question was predicated upon the assumption of facts unsupported by evidence or by personal examination of the claimant. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ.